Citation Nr: 0612453	
Decision Date: 05/01/06    Archive Date: 05/15/06

DOCKET NO.  03-30 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUE

Entitlement to an effective date earlier than December 10, 
1997, for the grant of service connection for cervical spine 
disability.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel


INTRODUCTION

The appellant had active military service from June 1978 to 
April 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 RO rating action that 
granted service connection for upper back and paraspinus pain 
syndrome, and assigned an initial rating of 20 percent for 
the disability, effective December 10, 1997.

The appellant filed a Notice of Disagreement (NOD) in March 
2003 that agreed with the disability rating but objected to 
the effective date.  The RO issued a Statement of the Case 
(SOC) in September 2003, and the appellant perfected her 
appeal via the filing of a VA Form 9 (Appeal to the Board of 
Veterans' Appeals) in September 2003.

In January 2006, the  appellant testified during a hearing 
before the undersigned Veterans Law Judge in Washington, 
D.C.; a  transcript of the hearing is of record.

As a final preliminary matter, the Board notes that the 
appellant's representative has requested that the Board also 
conduct appellate review of two additional issues, i.e. 
entitlement to service connection for tinnitus and 
entitlement to service connection for lumbar spine 
disability.  These two claims were denied in a June 2005 RO 
rating decision, and review of the Veterans Appeals Claims 
Locator System (VACOLS) shows that the RO received an NOD in 
regard to those issues in August 2005 and issued a SOC in 
February 2006.  However, VACOLS does not show that the RO has 
yet received a VA Form 9, and the appeal on these issues has 
not yet been certified to the Board for appellate review.  
Accordingly, the Board's present jurisdiction is limited to 
review of the single issue reflected on the title page.
FINDINGS OF FACT

1.  All notification and assistance actions needed to fairly 
adjudicate the claim on appeal have been accomplished.

2.  The appellant filed a claim for residuals of a motorcycle 
accident, specifically including back pain as a claimed 
residual, on September 20, 1993; this claim was still pending 
before VA at the time that the Board granted service 
connection in February 2003.

3.  The earliest medical evidence of nexus between the 
appellant's cervical spine disorder and her military service 
is a VA medical examiner's opinion on December 4, 2002.  

4.  The December 10, 1997, effective date assigned by the RO 
is earlier than the December 4, 2002 date that entitlement to 
service connection for cervical spine 
disability arose.  


CONCLUSION OF LAW

The criteria for an effective date earlier than December 10, 
1997, for the grant of service connection for cervical spine 
disability are not met.  38 U.S.C.A. §§ 5107, 5103, 5103A, 
5110(a) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

The September 2003 SOC notified the appellant of the legal 
criteria governing her claim, the evidence that had been 
considered in connection with her appeal, and the bases for 
the denial of her claim; this information was supplemented 
and updated by a VCAA notice letter in April 2005.  After 
each, the appellant and her representative were afforded the 
opportunity to respond.  Hence, the Board finds that the 
appellant has received sufficient notice of the information 
and evidence needed to support her claim for earlier 
effective date for service connection, and he has been 
afforded ample opportunity to submit such information and 
evidence.

The Board particularly notes that the April 2005 notice 
letter satisfied the statutory and regulatory requirement 
that VA notify a claimant of what evidence, if any, will be 
obtained by the claimant, and what evidence, if any, will be 
retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  In that letter, the RO 
notified the appellant that VA is responsible for obtaining 
records held by Federal agencies (including the military and 
VA itself) and that VA is required to afford an examination 
to the claimant if doing so is deemed necessary.  The letter 
also stated that VA would make reasonable efforts to obtain 
medical records from non-Federal entities if the appellant 
identifies such entities and provides the requisite 
authorization.  The letter also identified recently-acquired 
evidence that had been added to the record and asked the 
appellant to identify and provide the necessary releases for 
any medical providers from whom she wished VA to obtain 
evidence for consideration.  

The Board points out that, in the decision of Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the United States Court of 
Appeals for Veterans Claims (Court) held that proper VCAA 
notice should notify the veteran of: (1) the evidence that is 
needed to substantiate the claim(s); (2) the evidence, if 
any, to be obtained by VA; (3) the evidence, if any, to be 
provided by the claimant; and (4) a request by VA that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim(s).  

As explained above, three of the four content of notice 
requirements have been met in the instant appeal.  While the 
RO did explicitly request that the appellant furnish evidence 
in her possession, here, the appellant was clearly advised of 
the evidence required and the evidence received, and was 
given adequate opportunity to provide information and/or 
evidence.  The Board also points out that, given the nature 
of the claim for an earlier effective date, such a claim is, 
more often than not, decided on the basis of evidence already 
of record, or outstanding VA records, not additional evidence 
that an appellant may have in his or possession.  On these 
facts, the Board finds that the RO's omission is harmless.  
See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20. 1102 (2005). 

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated above, in the matter now before the Board, 
documents meeting the VCAA's notice requirements were 
provided to the appellant before and after the rating action 
on appeal.  However, the Board finds that the lack of full 
pre-adjudication notice in this appeal has not, in any way, 
prejudiced the appellant. In this regard, Court has held that 
an error in the adjudicative process is not prejudicial 
unless it "affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) (reversed on other 
grounds, Mayfield v. Nicholson, No. 05-7157 (Fed. Cir. April 
5, 2006)).  

The Board finds that, in this appeal, any delay in issuing 
section 5103(a) notice was not prejudicial to the appellant 
because it did not affect the essential fairness of the 
adjudication, in that her claim was fully developed and re-
adjudicated after notice was provided.  In this regard, the 
Board points out that 2003 SOC notified the appellant what 
was needed to substantiate the claim as well as the evidence 
that had been considered.  The appellant was afforded an 
almost two-year opportunity to respond before the issuance of 
the April 2005 notice letter, after which she was given yet 
another opportunity to respond.  Neither in response to that 
SOC or letter nor at any other point during the pendency of 
this appeal has the appellant informed the RO of the 
existence of any evidence in addition to that already of 
record that needs to be obtained prior to adjudication by the 
Board.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA's notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 
01-1917 and 02-1506, which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (those five elements include: veteran status, existence 
of a disability, connection between the veteran's service and 
that disability, degree of disability, and effective date 
pertaining to the disability).  In this case, the specific 
issue on appeal is the effective date for service connection 
for a disability, and Dingess/Hartman is clearly applicable.  
The appellant in this case was informed of the legal criteria 
for that issue in the September 2003 SOC discussed above.  
Accordingly, there is no possibility  prejudice to the 
appellant under the notice requirements of Dingess/Hartman. 

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the appellant in connection with the claim on 
appeal.  The RO has obtained the appellant's service medical 
records and private chiropractic treatment reports.  The 
appellant has identified no other medical providers, 
including VA, as having records relevant to her claim.  The 
appellant as afforded several VA medical examinations in 
conjunction with her claim for entitlement to service 
connection, and the reports of those examinations are of 
record.  The appellant also was afforded a hearing before the 
Board in which to personally present evidence and argument in 
support of her claim.  Significantly, the appellant has not 
identified, and the record does not otherwise indicate, any 
existing, pertinent evidence in addition to that identified 
above, that needs to be obtained.  

Under these circumstances, the Board finds that the appellant 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim on appeal.
 
II.  Analysis

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of award 
based on an original claim for service connection "shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefore."  
38 U.S.C.A. § 5110(a) (West 2002).  The pertinent 
implementing regulation provides that for direct service 
connection the effective date will be the day following 
separation from active service or the date entitlement arose 
if the claim is received within one  year of separation.  
Otherwise, the effective date is the date of the receipt of 
the claim or the date the entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(b)(2).  

In this case, the evidence does not reflect, and the 
appellant does not contend, that she filed a claim for 
service connection within one year of the her discharge from 
service in April 1990.  Accordingly, pursuant to the above-
noted legal authority, the effective date for the grant of 
service connection is determined by the date of receipt of 
the claim or the date the entitlement arose, whichever is 
later.  

On September 20, 1993, the RO received a claim from the 
appellant requesting service connection for residuals of a 
motorcycle accident, to include fractured ribs, collapsed 
lung, scars and abrasions, back pain, and right shoulder 
disability. An April 1994 RO rating decision granted service 
connection for a number of disabilities as residual to a 
motorcycle accident (right shoulder bicipital tendonitis, 
status post pneumothorax, residuals of three fractured ribs, 
and scars).  However, the April 1994 rating action made no 
mention of the claimed back pain.
 
On December 10, 1997, the appellant filed a claim citing 
clear and unmistakable error (CUE) in the April 1994 rating 
decision, in that the decision failed to address the 
appellant's claim for back pain.  In a January 1998 rating 
action, the RO asserted that the claim for service connection 
for back pain had in fact never been adjudicated, and could 
accordingly not be reviewed for CUE.  The same January 1998 
rating action thereupon reviewed the issue of entitlement to 
service connection for neck condition (variously claimed as 
back pain, back injury, and C-4 injury residuals) and denied 
service connection on the merits.  It appears that the RO 
considered the appellant's correspondence in December 1997 to 
be a new claim for service connection, since that date, 
rather than September 1993, is cited as the date of claim in 
the subsequent SOC and SSOC.

In February 2003, the Board issued a decision granting 
service connection for a cervical spine disorder.  Pursuant 
to the Board's February 2003 decision, the RO issued a rating 
decision in March 2003 granting service connection for upper 
back and paraspinus pain syndrome (claimed as back pain, back 
injury, and C4-5 residuals), effective December 10, 1997.  
The rating decision states that this was "the date that we 
received your claim."   

The Board notes that the appellant clearly filed a claim for 
service connection for back pain with the RO on February 20, 
1993.  Since that claim was not addressed in the April 1994 
rating action, the claim was still pending when the Board 
granted service connection in February 2003.  Accordingly, 
the Board finds that the date of the filing of the claim for 
residuals of a motorcycle accident to include cervical spine 
disability is February 20, 1993, rather than December 10, 
1997, as determined by the RO.  

Having determined that the claim was received on February 20, 
1993, the Board must determine the date on which the 
entitlement arose.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  Such a 
determination requires a finding of current disability that 
is related to an injury or disease in service.  Watson v. 
Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  In order to prevail on the issue of 
service connection there must be: medical evidence of a 
current disability; medical evidence, or in some cases lay 
evidence, of in-service occurrence or aggravation of a 
disease or injury; and, medical evidence of a nexus between 
an in-service disease or injury and the current disability.  
See, e.g., Pond v. West, 12 Vet. App. 341, 346 (1999).  

In this case, the evidence considered by the Board in 
connection with its  February 2003 decision to grant service 
connection included service medical records documenting a 
motorcycle accident in July 1984, and private chiropractic 
records showing treatment for neck pain beginning in October 
1992.  An October 1996 VA medical examination was noted as 
the first medical diagnosis of cervical disc disease.  
Significantly, the earliest medical evidence of nexus between 
the appellant's cervical spine disorder and military service 
was noted to be a December 4, 2002, opinion by a VA medical 
examiner that it is more likely than not that the appellant's 
cervical spine disability resulted from her 1984 motorcycle 
accident. 

Careful review of the claims file reveals no competent 
medical evidence or opinion earlier than December 4, 2002 
that establishes a medical nexus between the appellant's 
current cervical spine disorder and her military service.  
Accordingly, the Board finds that December 4, 2002, is the 
date that entitlement to service connection for cervical 
spine disability arose.

Considering these facts in light of the above-noted legal 
authority, the Board finds, nonetheless, that the criteria 
for an effective date earlier than December 10, 1997 simply 
are not met.  As noted above, the applicable regulation 
states that the effective date of service connection is 
determined by the date of receipt of the claim or the date 
the entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2).  In this case, the claim was received on 
September 20, 1993, and the entitlement arose on December 4, 
2002.  Accordingly, the effective date of service connection 
cannot be earlier than December 10, 1997, even though the 
Board has determined that an earlier, pending claim is of 
record.  The legal authority governing effective dates is 
clear and specific, and the Board is bound by such authority.

In adjudicating this claim, the Board has considered the 
appellant's testimony before the Board in January 2006, as 
well as the correspondence filed by both the appellant and 
her representative; however, none of this evidence includes 
anything that would alter the result in this case.  While 
this evidence describes the history of her injury and the 
history of her claim, it does not provide any evidence 
showing that entitlement to service connection arose prior to 
December 10, 1997.  

Given the evidence of record, and the governing legal 
authority, the Board finds that the appellant is not entitled 
to an effective earlier than December 10, 1997, for the grant 
of service connection for cervical spine disability; hence, 
the claim must be denied..


ORDER

An effective earlier than December 10, 1997, for the grant of 
service connection for cervical spine disability is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


